                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR238

        vs.
                                                                        ORDER
MISTY MECHAM

                       Defendant.


       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[20]. Based on the reasons set forth in the motion, the court finds good cause has been shown and
the motion should be granted. Accordingly,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [20] is
granted as follows:

       1. The jury trial, now set for October 29, 2019, is continued to February 11, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public and
          the defendant in a speedy trial. Any additional time arising as a result of the granting
          of this motion, that is, the time between today’s date and February 11, 2020 shall be
          deemed excludable time in any computation of time under the requirement of the
          Speedy Trial Act. Failure to grant a continuance would deny counsel the reasonable
          time necessary for effective preparation, taking into account the exercise of due
          diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 15th day of October 2019.




                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
